DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-9, 11-19, and 21-29 responded on November 22, 2021 are pending, claims 1, 3-4, 6, 11, 13-14, 16, 21, 23-24 and 26 are amended, and claims 2, 12 and 22 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 10-11, filed November 22, 2021, with respect to the rejection(s) of claims 1, 11 and 21 have been considered but are moot because the arguments do not apply to the additional reference being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11, 13-19, 21, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US 2014/0334391 A1, hereinafter "Khoshnevis") in view of Lin et al. (US 2017/0289995 A1, 62/316799 filed on April 01 2016, hereinafter "Lin").
Regarding claim 1, Khoshnevis discloses a method of wireless communication, comprising:
monitoring, by a user equipment (UE), for presence of aperiodic channel state information (CSI) reference signals (CSI-RS) (Khoshnevis, [0092] UE could monitor the CSI reference resources for aperiodic Type 2 CSI measurement/reporting);
in response to detection of the aperiodic CSI-RS during the monitoring for presence of aperiodic CSI-RS, one or both of:
determining an uplink shared channel limitation associated with aperiodic CSI reporting on an uplink shared channel and transmitting the aperiodic CSI reporting according to the uplink shared channel limitation on the uplink shared channel (Khoshnevis, [0092-93] To trigger aperiodic CSI reporting, the eNB sends an uplink DCI (e.g., DCI format 0 or 4) that includes a field (i.e. uplink shared channel limitation) requesting aperiodic CSI reporting); and

Khoshnevis does not explicitly disclose wherein the uplink shared channel limitation includes configuration of the UE for one of:
transmitting an aperiodic CSI without support for uplink data on an uplink shared channel (Not given patentable weight due to non-selected option);
transmitting the aperiodic CSI or an uplink shared channel with single port transmission (Not given patentable weight due to non-selected option);
transmitting the aperiodic CSI or up to rank I uplink shared channel; or
transmitting the aperiodic CSI or an uplink shared channel with a predetermined threshold limitation of one of: a transport block size (TBS) or a modulation and coding scheme (MCS) (Not given patentable weight due to non-selected option).
Lin from the same field of endeavor discloses determining an uplink shared channel limitation associated with aperiodic CSI reporting on an uplink shared channel and transmitting the aperiodic CSI reporting according to the uplink shared channel limitation on the uplink shared channel (Lin, [0314] the UE it shall determine the number of coded symbols Q' for HARQ-ACK or rank indicator, bits assuming rank equals to 1 (i.e. UL shared channel limitation) for all serving cells for which an aperiodic CSI report is triggered); wherein the uplink shared channel limitation includes configuration of the UE for one of:
transmitting an aperiodic CSI without support for uplink data on an uplink shared channel (Not given patentable weight due to non-selected option);

transmitting the aperiodic CSI or up to rank I uplink shared channel (Lin, [0314] bits assuming rank equals to 1 for all serving cells for which an aperiodic CSI report is triggered); or
transmitting the aperiodic CSI or an uplink shared channel with a predetermined threshold limitation of one of: a transport block size (TBS) or a modulation and coding scheme (MCS) (Not given patentable weight due to non-selected option). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified channel reporting disclosed by Khoshnevis and aperiodic CSI disclosed by Lin with a motivation to make this modification in order to improve latency reduction compared with scheduling request procedure (Lin, [0320]).	
Regarding claim 3, Khoshnevis discloses wherein the uplink shared channel limitation is determined based on one of:
a predetermined threshold uplink timing advance (Not given patentable weight due to non-selected option);
an aperiodic CSI-RS trigger via a physical downlink control channel (PDCCH) (Khoshnevis, [0032, 70]The CQI indicates the highest modulation and coding scheme (MCS) that can be used for transmission of the PDSCH with a block error rate no larger than 10%, The DCI may be carried by the PDCCH); or
(Khoshnevis, [0041, 0070]a report is triggered for the serving cell it can be carried by the EPDCCH).
Regarding claim 4, Khoshnevis discloses wherein, when the UE is configured for uplink carrier aggregation, the uplink shared channel limitation further includes configuration of the UE for one of: 
limiting a number of uplink shared channel transmissions over one or more of the component carriers (CCs) of a plurality of CCs configured for the uplink carrier aggregation (Khoshnevis, [0095] only one uplink component carrier (CC) (or cell) (i.e., PCC or PCell) may be utilized for transmission using the physical uplink control channel (PUCCH));
restricting a combination of the uplink shared channel transmissions over the one or more of the CCs (Not given patentable weight due to non-selected option);
restricting the uplink shared channel transmissions based on a per physical uplink control channel (PUCCH) group (Not given patentable weight due to non-selected option); or
restricting the uplink shared channel transmissions based on a number of CCs designated for an uplink shared channel (Not given patentable weight due to non-selected option). 
Regarding claim 5, Khoshnevis discloses wherein the restricting the uplink shared channel transmissions based on the per PUCCH group includes restricting with a different restriction for each PUCCH group (Not given patentable weight due to depend on non-selected option of the claim).
(Khoshnevis, [0045] if the uplink delay field is set to zero. The UE may postpone aperiodic CSI reporting to the next available uplink subframe if the UL delay field is set to 1).
Regarding claim 7, Khoshnevis discloses further including:
determining, by the UE, whether CSI-RS associated with all of a plurality of CSI processes for CSI reporting are configured one of: semi-statically, or dynamically (Khoshnevis, [0064-0068] (CSI) report may be used to inform the eNB 102 to adjust the transmission rate (modulation scheme and coding rate) semi-static, dynamic or periodic);
setting a number of CSI processes for CSI reporting by the UE to a first amount up to a total number of the plurality of CSI processes in response to a determination of semi-statically configured (Khoshnevis, [0064-0068] the measurement configuration is semi-static, this enables Type 2 measurement/reporting in a CSI process); and
restricting the number of CSI processes for CSI reporting by the UE to a second amount up to a subset of the plurality of CSI processes in response to a determination of dynamically configured, wherein the subset is less than the total number (Khoshnevis, [0064-0068] (CSI) report may be used to inform the eNB 102 to adjust the transmission rate (modulation scheme and coding rate) dynamically based on the existing channel conditions).
Regarding claim 8, Khoshnevis discloses wherein, when the UE is configured with one CSI process, the processing of the aperiodic CSI reporting includes one of: dropping 
reporting CSI based on outdated CSI measurements for the one or more CSI request in response to the total number of CSI requests for the unreported CSI exceeding a triggering threshold (Not given patentable weight due to depend on non-selected option of the claim).
Regarding claim 9, Khoshnevis discloses wherein the triggering threshold is determined by a total number of CSI processes supported by UE capability (Not given patentable weight due to depend on non-selected option of the claim).
Regarding to claims 11, 13-19, 21 and 23-29, these claims recite “An apparatus configured for wireless communication” that disclose similar steps as recited by the method of claims 1 and 3-9, Khoshnevis further discloses the apparatus (Fig. 1 eNB and UE) thus are rejected with the same rationale applied against claims 1 and 3-9 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA WEISSBERGER/Examiner, Art Unit 2415